DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of anti-OX40 antibody which comprises the HCDR1-3 of SEQ ID NO:1, 17, 34 and LCDR1-3 of SEQ ID NO:41, 47, 53, and species of further antigen-binding site or therapeutic agent which is an anti-PD-1 antibody in the reply filed on 7/14/21 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search more than the elected species of anti-OX40 antibody, particularly in view of the similar or same CDR combinations (1)-(7) shown in the Table on p. 4 of the reply. “As summarized in the Table, ADI-20113 has the same HCVR with ADI-20112. ADI25650 - ADI 25654 have a similar HCDR, and the same LCDR and they are derived from ADI-20112. Therefore, Applicant submits that any search of ADI-20112 and its sequences will reveal other antibodies.” These antibodies share at least the same HCDR3. Applicant goes on to describe the “improved” binding of the certain antibodies of the invention as well as comparing the function of claimed antibodies to prior art antibodies. It is concluded that “Applicant submits that the claimed antibodies have similar common structure and all have superiority compared to the antibody in the prior art. Therefore, Applicant submits that the claims share a special technical feature that makes a contribution over the prior art. This is not found persuasive, because even though the search for one antibody might turn up some art pertinent for the other, a search is directed to references which would render the invention obvious, as well as references directed to anticipation of the invention and, therefore, requires a search of relevant literature in many different areas of subject matter.  Each antibody has a different sequence. As stated in the previous Office action (middle of p. 4), “Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases….  Because of the format of the instant claims, each CDR or prospective epitope must be searched, increasing the number of searches for each elected species.” 
Nevertheless, after further reconsideration, the Examiner has also searched and examined anti-OX40 antibodies ADI-20113, ADI-20112 and ADI25650-ADI 25654. As can be seen from, 
The requirement as amended to remove the election requirement for additional antigens bound by the bispecific antibody and additional therapeutic as claimed is deemed proper and is therefore made FINAL. As there is no generic claim, no further species will be examined.

Information Disclosure Statement
References lined through do not comply with the requirements of 37 CFR 1.98 (b)(5): Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  These references are at least missing the date of publication. Many other references were missing information, but the examiner was able to obtain that information and fill it in on the IDS.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

In the instant Abstract, line 1, the antibody is referred to as “novel”-- a purported merit and comparison to the prior art, which should be absent from an abstract.

Disclosure
The disclosure is objected to because of the following informalities: In the substitute specification filed 9/20/19 in paragraph [0084], last two lines, “of ofequilibrium” and “co-7” are incorrect.  
Appropriate correction is required.

Hyperlink
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraph [00231] in two locations, and [00239].


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. It does not appear that the same sequence listing text file was part of the description of the PCT application (see Notification to Comply mailed 10/17/19).


Claim Interpretation
Claims 1, 2 and 3 reciting “An anti-0X40 antibody or antigen-binding fragment thereof comprising”, “An anti-0X40 antibody or antigen-binding fragment thereof, comprising” or “An anti-0X40 antibody or antigen-binding fragment thereof, which comprises”, respectively, are all being interpreted as meaning that both the antibody and the antigen-binding fragment thereof comprise what is listed in the claims, i.e., a heavy and light chain variable region.


Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Claims 15 depends from both claim 14 and 1.  See MPEP § 608.01(n).  Accordingly, the claim 15 is not been further treated on the merits.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 20, 22, 25, 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because it is drawn to an immunoconjugate but recites only comprising the anti-OX40 antibody or antigen-binding fragment thereof, even though it may optionally comprise a cytotoxic agent it is not required to. The claim is confusing the specification defines an immunoconjugate as “an antibody conjugated to one or more other agents, including but not limited to a cytotoxic agent.” but the instant claims are silent with respect to anything conjugated. Further, it is not clear that the optional cytotoxic agent recited in the claim is conjugated. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 8 and 22 are indefinite because they recite wherein the antibody is humanized or human; however, it appears the claimed antibody is neither. The reason for this is that antibodies of the invention were isolated from an antibody library that was neither a human nor a humanized antibody library. (Adimab antibody platform, see [0228]). The specification indicates In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While some of the disclosed and claimed antibodies were obtained through affinity maturation of antibodies comprising some human sequence(s), it does not appear that antibodies thus obtained are “humanized” or “human” (see, e.g., [00271]). The specification references WO 2009035379 (cited in the IDS filed 6/30/21) is by Adimab and in Example 1 [00228], as an example of a screening library that could be used for production of the claimed antibodies. This reference teaches wherein human CDRH3 sequences are used, but the library comprises synthetic polynucleotides encoding these sequences, and can include human IGHV germline sequences that have variation in the CDRH1 and CDRH2 (Examples 1-2).  Human IGVK and IGVλ germline-derived sequences can also be used (Examples 3-4). However, because of the variation from human in at least the CDRH1-2 in the library, the antibodies identified therefrom are neither human nor humanized. WO 2010105256 (cited in the IDS filed 6/30/21) similarly discloses a synthetic library, comprising both human and non-human CDRH3 sequences (claim 1). WO 2012009568 (cited in the IDS filed 6/30/21) is also by Adimab and describes a similarly constructed library as WO 2009035379. This is in contrast to the phage-displayed human antibody library of Lee et al. (J. Mol. Biol. 340:1073, 2004, cited in the IDS filed 6/30/21, abstract), which used a human framework combined with encoded CDR-H3 sequences mimicking natural human sequences. Lee et al. distinguishes between human and synthetic libraries (paragraph bridging pp. 1073-1074). It appears the library used in the instant specification for the disclosed antibodies does not contain a “human antibody”, but instead contains a human-derived or synthetic antibody (see [00125]). Because of the origin of the parent antibody, i.e., origin of the claimed CDRs or variable regions, it does not appear the claimed antibodies can be human or humanized.
Claims 20 and 27 are indefinite because they recite a “therapeutic manner”, which is confusing.  While the specification provides examples of a “therapeutic manner”, it is unclear 
Claims 25 and 27 are indefinite because they recite “…, an anti-angiogenic agent, bevacizumab, an ….”  However, bevacizumab is an anti-angiogenic agent. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “anti-angiogenic agent,” and also recite “bevacizumab,” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of activating T cells or enhancing T , does not reasonably provide enablement for otherwise “enhancing the body immune response”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claim is drawn to a method of activating T cells or inducing T cell mediated antitumor activity or enhancing the body immune response. The specification ([0003]), referencing Gramaglia et al., J. Immunol. 161:6510-17, 1998, and Gramaglia et al., J. Immunol. 165:3043-3050, 2000 (both cited in the IDS filed 6/30/21), agrees with Moran et al. (Curr. Opin. Immunol., 25(2):1-12, 2013, cited in the IDS filed 7/14/21; p. 2, last paragraph) on the activities of OX40, which has been shown to activate T cells and enhance T cell-mediated antitumor activity or increase T cell proliferation, survival, effector function or migration. While OX40 is expressed on NK cells, the effect of a claimed antibody on NK cells is undisclosed. Further, the claim is extremely broad because it recites the ability of the antibody to enhance the body’s immune response. Again, while there is a reasonable expectation of responses of T cells to the antibody as discussed above, there are no working examples, guidance or direction in the specification or prior art that support the enablement of the full scope of the claims for generally and vaguely enhancing the body’s immune response. As a result, the method cannot be practiced commensurate in scope with the claim.  


Claims 10 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 is drawn to an antibody or antigen-binding fragment thereof according to claim 1, wherein the antigen-binding fragment is an antibody fragment selected from the group consisting of… single domain antibody. However, claim 1 requires the anti-OX40 antibody or antigen-binding fragment there of comprise a heavy and light chain variable region. Therefore, i.e., OX40-binding, single domain antibody on the basis of the sequence or readily envision a representative number of single domain antibodies meeting the limitations of the claims. Single domain anti-OX40 antibodies of the claims do not meet the written description provision of 35 USC 112(a).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
There are many prior art publications disclosing anti-OX40 antibodies, for example, US Patent 8,326,930 and WO 2016/179517, both cited in the IDS filed 6/30/21. However, it does not appear the prior art teaches or makes obvious any of the claimed antibodies examiner.

Allowable Subject Matter
Claims 1-4, 7, 11-14, 17, 19, 24, and 26 are allowed as they are drawn to the elected species and including the species encompassed by antibodies ADI-20113, ADI-20112 and ADI25650-ADI 25654 or an antigen-binding fragment thereof comprising the HVCR and LVCR pairs: 139/168, 139/176, 140/168, 142/168, 144/168, 146/168 and 148/148, or comprising the HV and LV CDR1-3 thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	

	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 21, 2021